The plaintiffs have failed to show that certain of the financial documents requested in their notice of discovery and inspection are material or necessary to the prosecution of the lawsuit (see, CPLR 3101 [a] [4]; Blittner v Berg & Dorf 138 AD2d 439).
Amendment of the caption was proper under these circumstances, where the defendants cannot claim that the amendment resulted in either prejudice or surprise (see, American Home Assur. Co. v Scanlon, 164 AD2d 751).
We have reviewed the defendants’ remaining contentions and conclude that they are without merit. Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.